Citation Nr: 0623357	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-07 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1967 to December 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
subsequent to the January 2005 statement of the case, the 
veteran has submitted additional correspondence and various 
articles without waiving initial review of this information 
by the regional office (RO).  However, since the Board 
considers this information to be merely cumulative of 
contentions and information already of record (and the 
articles do not corroborate any claimed stressor), the Board 
finds that remand for the RO's consideration of this evidence 
is not necessary.  

The Board further notes that while the veteran requested a 
Central Office hearing before the Board, his service 
representative noted in February 2006, that the veteran was 
unable to report for his scheduled hearing in July 2005 due 
to his incarceration.  Since the representative did not 
express any continued desire for this hearing, the Board 
finds that further efforts to provide the veteran with his 
requested hearing are not warranted.  


FINDINGS OF FACT

1.  The veteran had active service but received no awards or 
decorations denoting that he engaged in combat and service 
personnel records do not indicate that he engaged in combat.

2.  Service records or other credible supporting evidence 
does not verify the claimed stressors.

3.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
of the evidence necessary to substantiate his claim on 
multiple occasions.

First, prior to the rating action that denied the claim for 
service connection for PTSD in January 2004, the veteran was 
provided with June and October 2003 letters that outlined the 
evidence necessary to substantiate his claim, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Thereafter, while evidence was received that indicated that 
the veteran had previous diagnoses of PTSD, a September 2004 
rating action continued the denial of the claim on the basis 
that there was no confirmed diagnosis of PTSD and that 
details provided by the veteran were insufficient to verify 
any of his claimed stressors.

Although the June and October 2003 VCAA notice letters did 
not specifically request that appellant provide any evidence 
in his possession that pertains to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding pertinent records or documents that have not been 
obtained or that are not adequately addressed in records or 
documents contained within the record.  While the Board notes 
that the veteran has received treatment from Dr. C. in 
Donville, Vermont, and these records have not been requested 
or obtained, since the Board has conceded the existence of 
PTSD and is denying the claim based on the lack of 
verification of any stressor, efforts to obtain Dr. C.'s 
records would not assist in substantiating the claim.  Thus, 
remand for this purpose is not warranted.  In addition, the 
veteran has not indicated any intention to provide additional 
evidence in support of his claim, and as explained in more 
detail below, the information currently of record does not 
require further efforts to verify the veteran's alleged 
stressors.

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
provisions of the VCAA is not required in this matter.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2005); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  38 C.F.R. § 4.125(a) (2005) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102 (2005).

The appellant's DD Form 214 indicates that his military 
occupational specialty was analogous to the civilian 
occupation of stock clerk.  No medals or badges were noted 
other than the National Defense Service Medal, Vietnam 
Service Medal, Vietnam Campaign Medal with Device, and Armed 
Forces Expeditionary Medal for Korea.

Service records further indicate that the veteran's 
occupational specialty on board the USS Constellation was 
aviation storekeeper third class from November 1969 to August 
1970, and airman, from August 1970 to December 1970.

Service medical records reflect that the veteran underwent 
psychiatric evaluation in June 1968, after which there was a 
diagnosis of a personality disturbance of the immaturity 
reaction type.  Psychiatric evaluation at the time of 
separation revealed negative findings and while the veteran 
was noted to have shown improvement in attitude since his 
last evaluation period, he was not recommended for 
reenlistment due to his history of adaptability.

VA outpatient records from May 2001 reflect that the veteran 
had multiple concerns, which included PTSD.  The assessment 
included PTSD.  In June of 2003, VA records reflect that the 
veteran reported a history of PTSD.  His psychiatric problems 
were noted to include PTSD.

A VA hospital discharge summary includes an Axis I diagnosis 
of PTSD.  It was noted that the veteran claimed to have flown 
with supply planes to supply ground forces.

A Department of the Navy historical summary of the USS 
Constellation reflects that the carrier was stationed in the 
waters off of Vietnam from late 1969 to May 1970, at which 
time it completed a total of 128 days on the line.  A total 
of seven aircraft were lost during this period, five to enemy 
action, and although one aircrewman was apparently taken as a 
prisoner of war, there were no fatalities.

In correspondence received in August 2004, the veteran 
described four stressors without providing the dates or names 
of the individuals involved.

Beginning in December 2004, the veteran has related an 
incident involving his exposure to mortar fire while in a 
helicopter in Quang Tri, Vietnam during late 1969 or 1970, in 
which his pilot, M. M., was killed and M. M.'s brother was 
subsequently injured.  


II.  Analysis

As was noted above, the record before the Board demonstrates 
that PTSD has been diagnosed.  To comply with the statutory 
requirements of 38 U.S.C. § 7104(d) (West 2002) to provide 
"reasons or bases" for its decisions, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet.  App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997)

The veteran has reported that he was exposed to various 
incidents in service that resulted in PTSD.  However, the 
Board is not required to accept an appellant's uncorroborated 
accounts of his or her active service experiences.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  Under the governing regulation, 
there must be credible supporting evidence that the claimed 
service stressor actually occurred.  38 C.F.R. § 3.304(f).  
The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  Based on a review of 
the veteran's service personnel and service medical records, 
the Board must find that there is no indication that the 
veteran engaged in combat with the enemy.

A review of the veteran's previous testimony, statements of 
medical history, and written statements indicates that the 
stressor emphasized most by the veteran (there are additional 
stressors mentioned in August 2004 but dates, locations, and 
names are not provided) is primarily predicated on a mortar 
attack the veteran was apparently subjected to while in a 
helicopter in Quang Tri Vietnam in late 1969 or 1970.  

The Board has considered, in detail, the veteran's statements 
about the alleged traumatic event in addition to the evidence 
submitted in support of his claim.  Unfortunately, VA has 
been totally unable to confirm this alleged stressor and does 
not find any basis on which to pursue further development of 
the claim.  As was noted by the RO, service medical and 
personnel records fail to establish the veteran engaged in 
combat or that he was subjected to mortar fire involving 
casualties.  There is also no evidence of medals or 
citations, travel orders, temporary duty assignments, 
casualties, or any evidence which would indicate that the 
incident occurred as alleged by the veteran.  The veteran has 
been asked to provide details that could be confirmed by an 
independent source but he has not yet provided sufficient 
details that would warrant further investigation.  As stated 
by the United States Court of Appeal for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999, hereafter "the Court"), it has been held 
that asking a veteran to provide the underlying facts such as 
the names of individuals involved, the dates, and the places 
where the claimed events occurred, does not constitute an 
impossible or an onerous task.  Wood, 1 Vet. App. at 193.

In summary, a review of the veteran's statements fails to 
provide any information which could be used to independently 
confirm his reported stressors noted above.  He has also 
failed to provide VA with any meaningful information that 
could be utilized to independently confirm any of these 
stressors using a secondary source.  

As a matter of law, "credible supporting evidence" that the 
claimed in-service incident actually occurred cannot be 
provided by a medical opinion based on a post service 
examination.  Moreau 9 Vet. App. at 394-96.  This means that 
other "credible supporting evidence from any source" must 
be provided.  Cohen, 10 Vet. App. at 147.  The Court has also 
made clear that the veteran's assertions, standing alone, 
cannot as a matter of law provide evidence to establish that 
he "engaged in combat with the enemy" or that an event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

As alluded to earlier, the Board has considered whether the 
steps taken by the RO have fulfilled the notice and 
development obligations mandated by statute and regulation, 
and notes that this determination must not only be based on 
the efforts of the RO but by the efforts of the veteran to 
provide detailed information which could be used by the RO to 
obtain evidence independent of the statements of the veteran.  
Unfortunately, based on the veteran's statements, he has 
failed to provide VA with any meaningful information by which 
any of his stressors can be verified.  Consequently, the 
Board finds that the evidence is of insufficient probative 
value to establish that the claimed specific stressors 
occurred or that the evidence supporting their occurrence is 
in equipoise.

The claims file does not reflect a documented diagnosis of 
PTSD until May 2001.  In addition, an October 2003 VA 
hospital summary reflects a diagnosis of PTSD presumably 
based on the veteran's report of having flown with supply 
planes to supply ground forces.  However, as discussed above, 
none of the in-service stressors as recounted by the veteran 
have been verified.  In addition, the October 2003 VA 
hospital summary also reflects Axis I diagnoses of major 
depressive disorder and substance abuse.  The Board has also 
considered whether there is any basis to consider affording 
the veteran with an examination to determine whether any 
current disability can be linked to the veteran's in-service 
personality disorder.  However, since a personality disorder 
cannot be service-connected for VA benefits purposes, the 
Board finds that such an examination would be of no potential 
benefit to the veteran.  38 C.F.R. § 4.9 (2005).

Accordingly, the Board finds that the record in its entirety 
establishes that the veteran's psychiatric symptoms are 
manifestations of disability which are not attributable to 
PTSD which is related to service.


ORDER

The claim for service connection for PTSD is denied.


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


